DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.  	Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2007/0126664 A1, hereinafter referred as “Kimura”) in view of Yamashita et al. (US 2008/0238955 A1, hereinafter referred as “Yamashita”).
 	Regarding claim 2, Kimura discloses a light-emitting device (¶0004 discloses light emitting device), 
 	wherein the light-emitting device has a function of correcting a threshold voltage… of a transistor (111) controlling a supply of a current to a light-emitting element (116) according to a video signal (¶0110 discloses variation in current value caused by variation in threshold voltage of the transistor 111 can be suppressed and a current value in accordance with luminance data can be supplied to the light emitting element 116), 
 	wherein the transistor (111) is formed using a single crystal substrate (¶0038 discloses the transistor can be located over a single crystalline substrate), and 

 	Kimura doesn’t explicitly disclose wherein the light-emitting device has a function of correcting… mobility of a transistor.
 	 However, in a similar field of endeavor, Yamashita discloses wherein the light-emitting device has a function of correcting… mobility of a transistor (¶0090 discloses within the mobility correction period T6-T7, the drain current Ids flows through the drive transistor Trd while the gate G of the drive transistor Trd is fixed to the level of the image signal Vsig).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura for the purpose of mitigating the non-uniformity of the screen image (¶0011).
	Regarding claim 3, Kimura discloses the light-emitting device according to claim 2, wherein the transistor is a p- channel transistor (¶0033 and ¶0035 discloses the transistor [111] may be a p-channel transistor).
	Regarding claim 5, Kimura discloses a light-emitting device (¶0004 discloses light emitting device),
 	wherein the light-emitting device has a function of correcting a threshold voltage… of a transistor (111) controlling a supply of a current to a light-emitting element (116) according to a video signal (¶0110 discloses variation in current value caused by variation in threshold voltage of the transistor 111 can be suppressed and a current value in accordance with luminance data can be supplied to the light emitting element 116), 
 	wherein the transistor is a p-channel transistor (¶0033 and ¶0035 discloses the transistor [111] may be a p-channel transistor), and 
 	wherein the light-emitting device comprises a first switch (112) controlling a conduction state between a wiring sharing the video signal (117) and a gate of the transistor (111) (Figs. 1, 44, ¶0095 and ¶0120 discloses the gate electrode of the transistor 111 is also connected to the signal line 117 through the first switch 112), a second switch (4401) controlling a conduction state between a wiring supplying the current (121) flowing to the transistor (111) and one of a source and a drain of the transistor (111) (Figs. 3D, 44 and ¶0106 discloses current in accordance with this Vgs flows to the transistor 111 and the light emitting element 116, so that the light emitting element 116 emits light), and a third switch (114) controlling a conduction state between a wiring which is supplied with a potential (122) and the other of the source and the 
 	Kimura doesn’t explicitly disclose wherein the light-emitting device has a function of correcting… mobility of a transistor.
 	 However, in a similar field of endeavor, Yamashita discloses wherein the light-emitting device has a function of correcting… mobility of a transistor (¶0090 discloses within the mobility correction period T6-T7, the drain current Ids flows through the drive transistor Trd while the gate G of the drive transistor Trd is fixed to the level of the image signal Vsig).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura for the purpose of mitigating the non-uniformity of the screen image (¶0011).

 4. 	Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Yamashita and in further view of Kwak et al. (US 2006/0076550 A1, hereinafter referred as “Kwak”).
	Regarding claim 4, Kimura discloses the light-emitting device according to claim 2, further comprising a plurality of capacitors electrically connected to the gate of the transistor, wherein the plurality of capacitors is connected in series.
 	However, in a similar field of endeavor, Kwak discloses a plurality of capacitors electrically connected to the gate of the transistor, wherein the plurality of capacitors is connected in series (Fig. 6 and ¶0072 discloses the first electrode of the capacitor Cvth is coupled to the second electrode of the capacitor Cst, so that the two capacitors are 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kimura so that the capacitor Cvth are provided additionally, and thereby the threshold voltage of the driving transistor T1 can be compensated. Accordingly, a phenomenon that the current IOLED is changed according to the threshold voltage of the driving transistor, and thereby a display characteristic is decreased, can be sufficiently prevented (¶0081).
	Regarding claim 6, Kimura discloses the light-emitting device according to claim 5, further comprising a plurality of capacitors electrically connected to the gate of the transistor, wherein the plurality of capacitors is connected in series.
 	However, in a similar field of endeavor, Kwak discloses a plurality of capacitors electrically connected to the gate of the transistor, wherein the plurality of capacitors is connected in series (Fig. 6 and ¶0072 discloses the first electrode of the capacitor Cvth is coupled to the second electrode of the capacitor Cst, so that the two capacitors are coupled in series, and the second electrode is coupled to the gate of the driving transistor T1 (i.e., node A)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kimura so that the capacitor Cvth are provided additionally, and thereby the threshold voltage of the driving transistor T1 can be compensated. Accordingly, a phenomenon that the current IOLED is changed according to the threshold voltage of the driving transistor, and thereby a display characteristic is decreased, can be sufficiently prevented (¶0081).
	Regarding claim 7, Kimura discloses a light-emitting device (¶0004 discloses light emitting device),
 	wherein the light-emitting device has a function of correcting a threshold voltage… of a transistor (111) controlling a supply of a current to a light-emitting element (116) according to a video signal (¶0110 discloses variation in current value caused by variation in threshold voltage of the transistor 111 can be suppressed and a current value in accordance with luminance data can be supplied to the light emitting element 116), 
 	wherein the light-emitting device comprises a first switch (112) controlling a conduction state between a wiring sharing the video signal (117) and a gate of the transistor (111) (Figs. 1, 44, ¶0095 and ¶0120 discloses the gate electrode of the transistor 111 is also connected to the signal line 117 through the first switch 112), a second switch (4401) controlling a conduction state between a wiring supplying the current (121) flowing to the transistor (111) and one of a source and a drain of the transistor (111) (Figs. 3D, 44 and ¶0106 discloses current in accordance with this Vgs flows to the transistor 111 and the light emitting element 116, so that the light emitting element 116 emits light), and a third switch (114) controlling a conduction state between a wiring which is supplied with a potential (122) and the other of the source and the drain of the transistor (111) (Figs. 1, 44 and ¶0102 discloses a potential of the first electrode of the transistor 111 is equal to that of the potential supply line 122).
 	Kimura doesn’t explicitly disclose wherein the light-emitting device has a function of correcting… mobility of a transistor.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura for the purpose of mitigating the non-uniformity of the screen image (¶0011).
 	Kimura as modified still doesn’t explicitly disclose wherein a plurality of capacitors is electrically connected to the gate of the transistor, and wherein the plurality of capacitors is connected in series.
 	However, in a similar field of endeavor, Kwak discloses a plurality of capacitors electrically connected to the gate of the transistor, and wherein the plurality of capacitors is connected in series (Fig. 6 and ¶0072 discloses the first electrode of the capacitor Cvth is coupled to the second electrode of the capacitor Cst, so that the two capacitors are coupled in series, and the second electrode is coupled to the gate of the driving transistor T1 (i.e., node A)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kimura so that the capacitor Cvth are provided additionally, and thereby the threshold voltage of the driving transistor T1 can be compensated. Accordingly, a phenomenon that the current IOLED is changed according to the threshold voltage of the driving transistor, and thereby a display characteristic is decreased, can be sufficiently prevented (¶0081).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692